DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ response to the restriction requirement dated 06/24/2020.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Elected Species


    PNG
    media_image1.png
    853
    673
    media_image1.png
    Greyscale

 As search of the prior art did not show the elected species. As no claims where specifically drawn to applicants’ elected species in independent form, no claims have been indicated as allowable. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable.  Under MPEP 803.02, the search was expanded to find an examinable species.

Examinable Species
The examinable species is represented by  CJ-1


    PNG
    media_image2.png
    240
    528
    media_image2.png
    Greyscale

Compound 18-58-D reads on claims 1, 2, 3, 6, 7 and 12-19. Claims 4, 5 and 8-11 are withdrawn from further consideration 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015106501).

Regarding Claims 1-3, 6-7, Kim teaches generic Compound 1 (page 3):

    PNG
    media_image3.png
    209
    588
    media_image3.png
    Greyscale

Specific examples of generic Compound 1 include Compounds 18 (page 7) and 58 (page 11):


    PNG
    media_image4.png
    259
    333
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    145
    330
    media_image5.png
    Greyscale

Kim teaches in Compound 1 that X and Y = independently single bond,
(un)substituted arylene, (un)substituted heteroarylene (machine trans. page 79 and STN abstract). Kim teaches the alkyl groups can be substituted by heavy hydrogen (deuterium) (machine trans. page 85).
	The office notes that both compounds show A = O. Compound 18 shows X and Y as single bonds; Compound 58 shows X and Y as biphenyl; Compound 18 shows R1 and R2 as deuterated methyl; Compound 58 shows R1 and R2 as methyl.
The office views the scope of substituents X, Y, R1 and R2 as independently defined by a finite set of options wherein substituent groups of X and Y are deemed functionally equivalent and interchangeable; wherein substituent groups of R1 and R2 are deemed functionally equivalent and interchangeable. The selection of X, Y, R1 and  R2 give rise to obvious variants of Compound 1.
The simplest means to view an obvious variant reading applicants’ Formula 1 is replace the R1 and R2 methyl groups of Compound 58 with the deuterated methyl groups of Compound 18 which result in the material shown above as Compound 18-58-D.
Compound 18-58-D reads on applicant Formula 1 wherein E = O; D = CRd1Rd2, Rd1Rd2 = CD3; A1, A2, A4, A5, A7 and A8 are represented by Ra = H; A3 and A7 are represented by Ra = substituted phenyl.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Compound 1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results (per claims 1-3, 6, 7).

	
Regarding Claims 12, 14 and 16-19 , Kim teaches an OLED containing organic layers between electrodes wherein generic Compound 1 can be in the hole injection layer or hole transport layer (machine trans. page 90) (per claims 12 and 16). 
The OLED can be used in a flat panel display (machine trans. page 110) (per claims 17-18).


The luminescent layer can contain a dopant represented by 
    PNG
    media_image6.png
    192
    152
    media_image6.png
    Greyscale
 which reads on 
    PNG
    media_image7.png
    166
    76
    media_image7.png
    Greyscale
(per claim 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2015106501) in view Matsuura (US 2003/0137239). 

Regarding Claim 15, Kim teaches generic Compound 1 in the hole transport layer but fails to mention a blocking layer.
Matsuura an OLED (abstract).  Matsuura also teaches that the electron blocking layer is an hole transporting layer in a broad sense, and is comprised of material having an ability of transporting holes but an extremely poor ability of electrons, which can increase a recombination probability of electrons and holes by transporting holes and blocking electrons (paragraph 65).

Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have viewed the hole transporting layer of Kim as equivalent to an electron blocking layer based on the teaching of Matsuura which reads on the instant limitations, absent unexpected results (per claim 15).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show applicants’ Formula 1 as a host in the emissive layer (per claim 13).
Response to Arguments
	Finality withdrawn. Non-Final office action submitted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786